COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Terry Fox v. Tara Properties, LLC

Appellate case number:      01-19-00687-CV

Trial court case number:    19-CCV-065277

Trial court:                County Court at Law No. 3 of Fort Bend County

       Appellant, Terry Fox, has filed a third pro se motion to dismiss this appeal. We
previously denied appellant’s motions to dismiss because appellant is represented by
counsel and may not file pro se motions on his own behalf. See TEX. R. CIV. P. 7 (“Any
party to a suit may appear and prosecute or defend his rights therein, either in person or by
an attorney of the court.”); Posner v. Dallas Cty. Child Welfare Unit of the Tex. Dep’t of
Human Servs., 784 S.W.2d 585, 588 (Tex. App.—Eastland 1990, writ denied) (holding
that appellants in civil cases not entitled to “‘hybrid representation,’ representation partly
by counsel and partly pro se.”). However, appellant’s latest motion to dismiss states that
he no longer has counsel and that his counsel will not take appellant’s phone calls.
Appellant’s counsel have not filed anything in this appeal, including any response to
appellant’s prior pro se motions to dismiss.

         We issue the following order. We order appellant’s lead counsel, Kerry Prisock,
within 5 days of the date of this order, to confer with appellant in person or by telephone
regarding appellant’s pro se motion to dismiss. We further order appellant’s lead counsel
to file, within 20 days of the date of this order, the following:

       (1)     a motion to dismiss on appellant’s behalf that complies with Texas Rules of
               Appellate Procedure 10.1(a) and 42.1(a)(1); and

       (2)     a motion to withdrawal counsel that complies with Texas Rule of Appellate
               Procedure 6.5(a)–(c).
       Appellant’s lead counsel’s failure to comply with this order may result in this Court
abating this appeal to the trial court to hold a hearing with appellant, all of appellant’s
counsel, and appellee’s counsel to determine whether appellant’s counsel should be
dismissed as counsel in this appeal.

      We direct the Clerk of this Court to mail a copy of this order to each of appellant’s
counsel at the following office addresses listed on counsel’s website and the State Bar of
Texas website:

       Kerry Prisock
       Vilt & Associates, P.C.
       5177 Richmond Avenue, Suite 1142
       Houston, Texas 77056

       Kerry Prisock
       Vilt & Associates, P.C.
       1371 Hayward Drive
       Rockwall, Texas 75087

       Robert C. Vilt
       Vilt & Associates, P.C.
       5177 Richmond Avenue, Suite 1142
       Houston, Texas 77056

      We order that appellant’s pro se motion to dismiss is carried pending a response
from appellant’s counsel.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                        Acting individually        Acting for the Court


Date: January 30, 2020




                                             2